Exhibit 10.12

Execution Copy

KSTA HOLDINGS, INC.

STOCKHOLDERS AGREEMENT

Dated as of August 6, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE I EFFECTIVENESS; RESTRICTIONS ON TRANSFERS

   1   

1.1.

 

Closing

   1   

1.2.

 

Transfers by the Management Holders and Co-Investor Holders

   2   

1.3.

 

Restrictive Legend

   2

ARTICLE II TAG ALONG AND COMPELLED SALE RIGHTS

   2   

2.1.

 

Tag Along Rights

   2   

2.2.

 

Rights To Compel Sale

   5   

2.3.

 

Provisions Applicable to Tag Along and Compelled Sales

   5   

2.4.

 

Termination of Provisions

   7

ARTICLE III Limited PARTICIPATION RIGHTS

   7   

3.1.

 

Participation

   7   

3.2.

 

Procedure

   8   

3.3.

 

Terms and Conditions of Participation

   8   

3.4.

 

Participation Offeree Covenants

   8   

3.5.

 

Closing of Issuance

   9   

3.6.

 

Securities Laws Considerations

   9   

3.7.

 

Board Discretion with respect to Issuances

   9   

3.8.

 

Termination of Provisions

   9

ARTICLE IV REGISTRATION RIGHTS

   10   

4.1.

 

Demand Registration

   10   

4.2.

 

Piggy-Back Registration

   11   

4.3.

 

Underwriters’ Cutback

   12   

4.4.

 

Expenses

   13   

4.5.

 

Lock-up

   13   

4.6.

 

Filings; Information

   13   

4.7.

 

Indemnification by the Company

   15   

4.8.

 

Indemnification by Holders

   16   

4.9.

 

Conduct of Indemnification Proceedings

   16   

4.10.

 

Contribution

   17   

4.11.

 

Participation in Public Offerings

   17

ARTICLE V OTHER COVENANTS

   18   

5.1.

 

Significant Transactions

   18   

5.2.

 

Proxy

   18   

5.3.

 

Observation Rights; Board Materials

   18   

5.4.

 

Access and Financial Information

   18   

5.5.

 

Confidentiality

   19   

5.6.

 

Redemption or Repurchase of Company Shares

   19   

5.7.

 

Management Holder Termination

   19   

5.8.

 

Expiration

   22

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI DEFINITIONS

   22   

6.1.

 

Cross Reference Table

   22   

6.2.

 

Certain Definitions

   23

ARTICLE VII MISCELLANEOUS

   28   

7.1.

 

Headings

   28   

7.2.

 

Entire Agreement

   28   

7.3.

 

Notices

   28   

7.4.

 

Severability

   30   

7.5.

 

Termination

   30   

7.6.

 

Successors, Assigns and Transferees

   30   

7.7.

 

Amendments; Waivers

   30   

7.8.

 

Counterparts

   31   

7.9.

 

Remedies

   31   

7.10.

 

Legal Prohibitions

   31   

7.11.

 

Successor Shares

   31   

7.12.

 

Certain Interpretive Matters

   31   

7.13.

 

Applicable Law

   31   

7.14.

 

Consent to Jurisdiction

   32   

7.15.

 

Waiver Of Jury Trial

   32

 

-ii-



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

STOCKHOLDERS AGREEMENT, dated as of August 6, 2004, among (i) KSTA Holdings,
Inc., a Delaware corporation (the “Company”), (ii) Kohlberg Investors, IV, L.P.,
a Delaware limited partnership, Kohlberg TE Investors IV, L.P., a Delaware
limited partnership, Kohlberg Offshore Investors IV, L.P., a Delaware limited
partnership, Kohlberg Partners IV, L.P., a Delaware limited partnership, and
each other Person (as defined below) joined hereto as a Kohlberg Holder pursuant
to Section 7.7 hereof (collectively, and with their respective Permitted
Transferees (as defined below), the “Kohlberg Holders”), (iii) Co-Investment
Partners, L.P., a Delaware limited partnership, Massachusetts Mutual Life
Insurance Company, a Massachusetts corporation, Tower Square Capital Partners
L.P., a Delaware limited partnership, National City Equity Partners, LLC, an
Ohio limited liability company, Hamilton Lane Private Equity Fund V L.P., a
Guernsey limited partnership, Antares Capital Corporation, a Delaware
corporation, Wilton Private Equity Fund, LLC, a Delaware limited liability
company and DuPont Pension Trust, a Massachusetts trust, James Wiggins, and each
other Person joined hereto as a Co-Investor Holder pursuant to Section 7.7
hereof (collectively, and with their respective Permitted Transferees, the
“Co-Investor Holders”), and (iv) each Person joined hereto as a Management
Holder pursuant to Section 7.7 hereof (collectively, and with their respective
Permitted Transferees, the “Management Holders”).

Certain definitions are set forth in Section 6 of this Agreement.

RECITALS

A. On the date hereof, the Company has acquired or will acquire substantially
all of the outstanding shares of capital stock of Stanadyne Automotive Holding
Corp., a Delaware Corporation (“Stanadyne”), pursuant to a stock purchase
agreement between KSTA Acquisition LLC., a Delaware limited liability company
and a wholly-owned subsidiary of the Company (“KSTA Acquisition”) and the
Sellers thereto dated June 23, 2004. (the “Stock Purchase Agreement”).

B. On the date hereof, KSTA Acquisition has merged or will merge with and into
Stanadyne Automotive Holding Corp. such that Stanadyne Automotive Holding Corp.
will be a wholly-owned subsidiary of the Company.

C. Upon the Closing, the Company’s Common Stock and all Options are held as set
forth on Schedule I hereto.

D. The parties believe it would be in the best interests of the Company and the
Holders to set forth their agreements on certain matters.

NOW, THEREFORE, intending to be legally bound the parties hereto agree as
follows:

ARTICLE I

EFFECTIVENESS; RESTRICTIONS ON TRANSFERS

1.1 Closing. This Agreement shall become effective upon the Closing.

 

-1-



--------------------------------------------------------------------------------

1.2. Transfers by the Management Holders and Co-Investor Holders. The Management
Holders and the Co-Investor Holders may not Transfer any Shares or any interest
therein without the prior written consent of the Majority Kohlberg Holders,
other than (A) to a Permitted Transferee; (B) as provided in Section 2.1 or 2.2
of this Agreement; (C) pursuant to a Demand Registration or a Piggy-Back
Registration; or (D) for Management Holders, to another Management Holder;
(E) as permitted by Section 5.7; (F) following the Initial Public Offering,
Transfers pursuant to Rule 144. Any attempt to Transfer any Shares not in
compliance with this Agreement will be null and void and neither the Company nor
any transfer agent of the Company will register, or otherwise give effect to or
recognize, any such improper Transfer. The restrictions set forth in this
Section 1.2 will terminate upon the the first anniversary of the Initial Public
Offering.

1.3 Restrictive Legend. For so long as the transfer restrictions set forth in
this Agreement remain in effect, each certificate representing Shares owned by
any Holder will include substantially the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THESE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT OR
ANY OTHER APPLICABLE EXEMPTION. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE SUBJECT TO ADDITIONAL RESTRICTIONS ON VOTING AND TRANSFER AS SET FORTH IN
THE STOCKHOLDERS AGREEMENT, DATED AS OF AUGUST 6, 2004, AS AMENDED AND IN EFFECT
FROM TIME TO TIME, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY.

; provided, however, that any Holder may, upon providing evidence, including an
opinion of counsel reasonably satisfactory to the Company, that such Shares
either are not “restricted securities” (as defined in Rule 144) or may be sold
pursuant to Rule 144(k), exchange the certificate representing such Shares for a
new certificate that does not bear the first two sentences of such legend.

ARTICLE II

TAG ALONG AND COMPELLED SALE RIGHTS

2.1. Tag Along Rights.

2.1.1. If any one or more of the Kohlberg Holders determines to Transfer Shares
for value to any Third Party, then each of the other Holders shall have the
right to sell to such Third Party a percentage (the “Tag Along Percentage”) of
the Shares then held by such Holder equal to the percentage of the total number
of Shares then held by all of the Kohlberg Holders which is proposed to be sold
by the selling Kohlberg Holders (such percentages to be determined on a
Fully-Diluted Basis);

 

-2-



--------------------------------------------------------------------------------

provided, however, that this Section 2.1.1 shall not apply to any Transfer by
any Kohlberg Holder (a) to any Permitted Transferee of such Kohlberg Holder,
(b) in connection with which the Kohlberg Holders elect to exercise their right
to compel a sale pursuant to Section 2.2, (c) in connection with one or more
Transfers by which the Kohlberg Holders elect to transfer not more than five
percent (5%) in the aggregate of the interest in the Company held by the
Kohlberg Holders on the date of this Agreement, (d) in a Public Offering (which
shall be governed by Article IV hereof), or (e) pursuant to Rule 144.

2.1.2. At least 20 days prior to the closing of a Transfer subject to
Section 2.1.1, the selling Kohlberg Holders shall provide written notice of such
proposed Transfer (the “Tag Along Notice”) to the Company and each of the other
Holders. Such Tag Along Notice shall include the principal terms of the proposed
Transfer insofar it relates to the Shares, including (a) the identity of the
Third Party purchaser, (b) the number of Shares proposed to be purchased from
the selling Kohlberg Holders, (c) the Tag Along Percentage and (d) the per share
purchase price (or a reasonable estimate of the maximum and minimum per share
purchase price if an exact price is not yet certain).

2.1.3. Each Holder will have the right pursuant to Section 2.1.1, exercisable as
set forth below, to sell in the proposed Transfer the Tag Along Percentage of
its Shares by providing to the selling Kohlberg Holders, within 15 days after
receipt of the Tag Along Notice, an irrevocable written notice (the “Exercise
Notice”) specifying the number of Shares such Holder agrees to Transfer, not to
exceed the Tag Along Percentage multiplied by the aggregate number of Shares
held by such Holder, and shall simultaneously provide a copy of such Exercise
Notice to the Company. Each Holder that does not timely deliver an Exercise
Notice will be deemed to have waived all rights under this Section 2.1 with
respect to the proposed Transfer. Delivery of the Exercise Notice by a Holder
will constitute an irrevocable commitment by such Holder to sell in the proposed
Transfer the Common Stock specified in such Exercise Notice, on the terms set
forth in the Tag Along Notice (subject to Section 2.3.5 in the case of Options
or Convertible Securities); provided, however, that if the principal terms of
the proposed Transfer change with the result that the per share price shall be
less than the minimum per share price set forth in the Tag Along Notice or the
other principal terms shall be materially less favorable to the selling Holders
than those set forth in the Tag Along Notice, each participating Holder shall be
permitted to withdraw the commitment contained in his Exercise Notice and shall
be released from his obligations thereunder.

2.1.4. If, prior to the consummation of the Transfer of Shares contemplated by
the Tag Along Notice, the terms of the proposed Transfer shall change with the
result that the per share price to be paid in such proposed Transfer shall be
greater than the maximum per share price set forth in the Tag Along Notice or
the other principal terms of such proposed Transfer shall be materially more
favorable to the selling Kohlberg Holders than those set forth in the Tag Along
Notice, the Tag Along Notice shall be null and void, and it shall be necessary
for a separate Tag Along Notice to be furnished, and the terms and provisions of
this Section 2.1 separately complied with,

 

-3-



--------------------------------------------------------------------------------

in order to consummate such proposed Transfer pursuant to this Section 2.1;
provided, however, that in the case of such a separate Tag Along Notice, the
applicable period to which reference is made in Sections 2.1.2 and 2.1.3 shall
be five business days. If the Kohlberg Holders have not completed the Transfer
of Shares contemplated by the Tag Along Notice within 90 days from the delivery
of the Tag Along Notice (for any reason other than the failure of another Holder
to perform its obligations under this Section 2.1), the Tag Along Notice shall
be null and void, and it shall be necessary for a separate Tag Along Notice to
be furnished, and the terms and provisions of this Section 2.1 separately
complied with, in order to consummate such proposed Transfer pursuant to this
Section 2.1. Notwithstanding any other provision of this Section 2.1, there
shall be no liability on the part of any Kohlberg Holder to any other Holder
arising from the failure of any Kohlberg Holder to consummate the Transfer of
Shares contemplated by the Tag Along Notice for any reason, and the decision to
consummate such Transfer shall be in the sole discretion of the selling Kohlberg
Holders.

2.1.5. The selling Kohlberg Holders shall attempt to obtain the inclusion in the
Transfer of Shares contemplated by the Tag Along Notice of the entire number of
Shares which each of the other Holders requested to have included in the
Transfer (as evidenced by such other Holder’s Exercise Notice). In the event the
selling Kohlberg Holders shall be unable to obtain the inclusion of such entire
number of Shares in the proposed Transfer, the number of Shares to be sold in
the proposed Transfer shall be allocated among the selling Kohlberg Holders and
the other participating Holders in proportion, as nearly as practicable, to the
respective number of Shares which each such party requested to be included in
the proposed Transfer (as evidenced in the case of the selling Kohlberg Holders
by the Tag Along Notice and in the case of each other Holder by such other
Holder’s Exercise Notice).

2.1.6. The failure of any Holder (other than the Kohlberg Holders) to perform
its obligations under this Section 2.1 in respect of any Transfer contemplated
by a Tag Along Notice shall result in the termination of such Holder’s rights
under this Section 2.1 in respect of such Transfer.

 

-4-



--------------------------------------------------------------------------------

2.2. Rights To Compel Sale.

2.2.1. The Kohlberg Holders may, in connection with a bona fide offer (a
“Compelled Sale Offer”) by a Third Party to acquire for value (including without
limitation by recapitalization, merger, consolidation, reorganization or other
structure, but other than pursuant to an underwritten Public Offering) a number
of Shares equal to at least 50% of the Shares held by the Kohlberg Holders
immediately after the Closing (such percentage equitably adjusted for stock
splits, stock dividends, reclassifications, recapitalizations and the like),
require each other Holder to sell to such Third Party a percentage (the
“Compelled Sale Percentage”) of the Shares then held by each such Holder equal
to the percentage of the total amount of Shares then held by all of the Kohlberg
Holders which are proposed to be sold by the selling Kohlberg Holders to such
Third Party (such percentages to be determined on a Fully-Diluted Basis).

2.2.2. If the Kohlberg Holders elect to exercise their right to compel a sale
pursuant to this Section 2.2, the Kohlberg Holders will deliver at least 20 days
prior to the closing of the proposed transfer written notice (the “Compelled
Sale Notice”) of the Compelled Sale Offer to the Company and the other Holders,
setting forth (a) the per Share consideration to be received in the proposed
sale, (b) the identity of the Third Party, (c) the Compelled Sale Percentage and
(d) the other principal terms and conditions thereof insofar as they relate to
the Shares.

2.2.3. If the selling Kohlberg Holders consummate the proposed sale to which
reference is made in the Compelled Sale Notice within 120 days following
delivery of the Compelled Sale Notice, each other Holder shall be obligated to
sell the Compelled Sale Percentage of his, her or its Shares in the proposed
sale on the same terms and conditions, with respect to each Share sold (subject
to Section 2.3.5 in the case of Options and Convertible Securities), as the
selling Kohlberg Holders shall sell each Share in the sale. If the selling
Kohlberg Holders have not consummated the proposed sale to which reference is
made in the Compelled Sale Notice within 120 days following delivery of the
Compelled Sale Notice, the Compelled Sale Notice shall be null and void, each
Holder shall be released from his or its obligation under the Compelled Sale
Notice and it shall be necessary for a separate Compelled Sale Notice to be
furnished and the terms and provisions of this Section 2.2 separately complied
with, in order to consummate such proposed sale pursuant to this Section 2.2.

2.3. Provisions Applicable to Tag Along and Compelled Sales.

2.3.1. Each Holder participating in a proposed sale under Section 2.1 or 2.2,
whether in such Holder’s capacity as a shareholder, officer or director of the
Company, or otherwise, shall take or cause to be taken all such reasonable
actions as may be necessary or reasonably desirable in order expeditiously to
consummate such sale and any related transactions, including without limitation:
executing, acknowledging and delivering consents, assignments, waivers and other
documents or instruments; voting any Shares over which such Holder has voting
power; furnishing information and copies of documents; filing applications,
reports, returns, filings and

 

-5-



--------------------------------------------------------------------------------

other documents or instruments with governmental authorities; and otherwise
reasonably cooperating with the selling Kohlberg Holders and the prospective
buyer. Without limiting the generality of the foregoing, each such Holder agrees
to execute and deliver such agreements as may be reasonably specified by the
selling Kohlberg Holders, including without limitation agreements to (a) make
individual customary representations, warranties, covenants and other agreements
as to, among other things, the unencumbered title to its Shares and the power,
authority and legal right to Transfer such Shares, (b) be liable (whether by
purchase price adjustment, indemnity payments or otherwise) in respect of
representations, warranties, covenants and other agreements in respect of the
Company and its subsidiaries, (c) be subject to confidentiality restrictions in
respect of the business of the Company and its subsidiaries, and (d) solely with
respect to Management Holders, be subject to reasonable and customary
noncompetition restrictions in respect of the business of the Company and its
subsidiaries; provided, however, that, with respect to representations,
warranties and covenants of the type described in clause (b) above, the
aggregate amount of such liability will not exceed the lesser of (i) such
Holder’s pro rata portion of any such liability, to be determined in accordance
with such Holder’s portion of the total amount of Shares included in such sale
or (ii) the proceeds to such Holder in connection with such sale.

2.3.2. The closing of a sale pursuant to Section 2.1 or 2.2 will take place at
such time and place as the selling Kohlberg Holders shall reasonably specify by
notice to each participating Holder. At the closing, each participating Holder
shall deliver the certificates evidencing the Shares to be sold by such Holder,
duly endorsed in blank by the person(s) in whose name the certificate is issued
or accompanied by a duly executed instrument of assignment separate from the
certificate, in each case with signature guaranteed, free and clear of any liens
or encumbrances, and with any stock (or equivalent) transfer tax stamps affixed,
against delivery of the applicable consideration.

2.3.3. Except as provided in Sections 2.3.4 and 2.3.5 below, in any sale
pursuant to Section 2.1 or 2.2, the sale of Shares by the Kohlberg Holders and
by the other participating Holders shall be made on the same terms (including,
without limitation, the per Share price and the type of consideration to be
received per Share) and shall be subject to the same conditions, and all such
selling Kohlberg Holders and other participating Holders shall receive the
proceeds from such sale (allocated as provided herein) at the same time.

2.3.4. In the event the consideration to be paid for Shares in a proposed sale
pursuant to Section 2.1 or 2.2 includes any securities, and the receipt thereof
by a particular Holder would require under applicable securities law (i) the
registration or qualification of such sale or securities or of any person as a
broker or dealer or agent with respect to such securities or (ii) the provision
of information, pursuant to Regulation D of the Securities Act or comparable
securities laws, regarding the Company, the securities or the issuer to the
Holder, the provision of which would impose a substantial burden or expense on
the Company or the prospective purchaser, then (a) in the case of a proposed
sale pursuant to Section 2.1, such Holder will not

 

-6-



--------------------------------------------------------------------------------

have the right to sell Shares in such proposed sale, and (b) in the case of a
proposed sale pursuant to Section 2.2, the Kohlberg Holders will have the right,
but not the obligation, to cause to be paid to such Holder in lieu of such
securities an amount in cash equal to the fair market value, as determined in
the reasonable judgment of the Board, of such securities as of the date of the
applicable sale.

2.3.5. Each party hereto that is a Holder of any Option, Warrant or Convertible
Security desiring to participate in any sale under Section 2.1 or required to
participate in any sale under Section 2.2 shall be required to exercise, convert
or exchange any such Option, Warrant or Convertible Security so that all shares
of Common Stock which underlie such Option, Warrant or Convertible Security and
are to be included in such sale are outstanding and held by such Holder
immediately prior to the closing of such sale. Notwithstanding the foregoing,
each Holder of any Option, Warrant or Convertible Security desiring to
participate in any sale under Section 2.1 or required to participate in any sale
under Section 2.2 may request that such Option, Warrant or Convertible Security
(or the applicable portion thereof) be included directly in the sale, and if the
prospective purchaser consents to such direct inclusion and the terms of such
Option, Warrant or Convertible Security permit the Transfer thereof to the
prospective purchaser, the Holder making such request shall be entitled to
include such Option, Warrant or Convertible Security (or the applicable portion
thereof) directly in such sale in lieu of including shares of Common Stock
underlying such Option, Warrant or Convertible Security in such sale. In the
case of the direct inclusion of any Option, Warrant or Convertible Security in
such sale, (i) the Holder shall, for the purposes of Sections 2.1 and 2.2 hereof
and clause (i) of the proviso to the second sentence of Section 2.3.1, be deemed
to have included in such sale with respect to such Option, Warrant or
Convertible Security the number of shares of Common Stock which such Holder
would have included in such sale if such Holder had participated in such sale in
accordance with the first sentence of this Section 2.3.5, and (ii) the
consideration owing to such Holder in respect of such sale shall be reduced by
the amount of any exercise or other purchase price which such Holder would have
been required to pay if such Holder had participated in such sale in accordance
with the first sentence of this Section 2.3.5 (as well as by the amount of any
tax or other amounts required to be withheld under applicable law).

2.4. Termination of Provisions. The foregoing provisions of this Section 2 shall
expire immediately following the earlier of (a) a Change of Control or (b) the
closing of the Initial Public Offering.

ARTICLE III

LIMITED PARTICIPATION RIGHTS

3.1. Participation. The Company shall not, and the Company shall cause its
subsidiaries not to, issue any New Shares to any Kohlberg Holder or any
Affiliate of a Kohlberg Holder (a “Purchaser”) without offering to each other
Institutional Holder and each Management Holder (each, for purposes of this
Section 3, a “Participation Offeree”) in accordance with Section 3.2 the right
to purchase the Participation Offeree’s Pro Rata share of such New Shares.

 

-7-



--------------------------------------------------------------------------------

3.2. Procedure. Not less than 20 days prior to the date described in
clause (i) of this sentence, the Company will offer in writing to sell to each
Participation Offeree such Participation Offeree’s Pro Rata share of such New
Shares, on the same terms as such New Shares are to be issued to the Purchaser,
which offer will specify (i) the date on which the Company or the subsidiary of
the Company intends to consummate the issuance; (ii) the material rights,
preferences, privileges and restrictions granted to or imposed upon the New
Shares; and (iii) a reasonable estimate of the maximum and minimum price and
other principal terms and conditions of the issuance (the “Subscription Offer”).
Each Participation Offeree electing to participate in the issuance will give the
Company (or the subsidiary of the Company, as the case may be) notice (the
“Subscription Notice”) of such election not more than 10 Business Days after
receipt of the Subscription Offer. The Subscription Notice will constitute an
irrevocable commitment to purchase the New Shares in the proposed issuance,
provided that such issuance is consummated not more than 90 days after the date
described in clause (i) of this sentence. The failure of a Participation Offeree
to timely submit a Subscription Notice will waive all rights of such
Participation Offeree to participate in the proposed issuance, provided that
such issuance is consummated not more than 90 days after the date described in
clause (i) of the immediately preceding sentence. If (a) prior to consummation,
the terms of the proposed issuance shall change with the result that the price
shall be different from the range of prices set forth in the Subscription Offer
or the other principal terms shall be substantially different to the
Participation Offerees that those set forth in the Subscription Offer, or
(b) the Company has not consummated the proposed issuance prior to the end of
the 90th day following the delivery of the Subscription Offer, each
Participation Offeree shall be released from its obligations under any
Subscription Notice, the Subscription Offer shall be null and void, and it shall
be necessary for a separate Subscription Offer to be furnished, and the other
terms and provisions of this Section 3 separately complied with, in order to
consummate such proposed issuance pursuant to this Section 3.

3.3. Terms and Conditions of Participation. Each Participating Offeree electing
to participate in the issuance of the New Shares pursuant to the terms of this
Section 3 shall do so on the same terms and conditions as the Purchaser. Without
limiting the generality of the foregoing, if securities other than the New
Shares are issued as part of an investment unit including the New Shares or are
otherwise offered alongside the New Shares, each Participating Offeree electing
to participate in the issuance of the New Shares shall also be required to
purchase such Participating Offeree’s Pro Rata share of such other securities on
the same terms and conditions as the Purchaser. Nothing in this Section 3.3
shall require the payment to any party of, or the participation of any party in,
any investment banking or similar fee being paid by the Company or any of its
Affiliates in connection with any issuance of New Shares.

3.4. Participation Offeree Covenants. Each Participation Offeree electing to
participate in the issuance shall take or cause to be taken all such reasonable
actions as may be necessary or reasonably desirable in order expeditiously to
consummate each issuance pursuant to this Section 3 and any related
transactions, including, without limitation, executing, acknowledging and
delivering consents, assignments, waivers and other documents or instruments;
filing applications, reports, returns, filings and other documents or
instruments with governmental authorities; and otherwise reasonably cooperating
with the Company, its subsidiaries and the Purchaser. Without limiting the
generality of the foregoing, each such Participation Offeree agrees to execute
and deliver such subscription and other agreements specified by the Company to
which the Purchaser will be party.

 

-8-



--------------------------------------------------------------------------------

3.5. Closing of Issuance. The closing of an issuance pursuant to this Section 3
shall take place at such time and place as the Company shall specify by notice
to each Participation Offeree electing to participate in the issuance. At the
closing of any issuance under this Section 3, each Participation Offeree
electing to participate in the issuance shall be delivered the certificates or
other instruments evidencing the New Shares to be issued to such Participation
Offeree, registered in the name of such Participation Offeree or his designated
nominee, free and clear of any liens or encumbrances, against delivery by such
Participation Offeree of the applicable consideration. Any transfer or similar
tax payable upon issuance of the New Shares shall be paid by the Company or the
applicable subsidiary of the Company issuing the New Shares, as the case may be.

3.6. Securities Laws Considerations. In the event that the participation by a
Participation Offeree in a proposed issuance would require under applicable
securities law (i) the registration or qualification of the New Shares or the
sale thereof or of any Person as a broker or dealer or agent with respect to
such securities or (ii) the provision of any information pursuant to Regulation
D of the Securities Act or comparable securities laws regarding the Company, any
subsidiaries of the Company or the securities to any participant, the provision
of which would impose a substantial burden or expense on the Company or its
subsidiaries, such Participation Offeree will not have the right to participate
in the proposed issuance.

3.7. Board Discretion with respect to Issuances. Notwithstanding the
requirements set forth in the first sentence of Section 3.2, if, in the good
faith judgment of the Board, compliance with such requirements would be
materially adverse to the Company or any subsidiary of the Company, as the case
may be, the Company or the subsidiary of the Company issuing the New Shares, as
the case may be, may proceed with an issuance of New Shares prior to such
compliance; provided that (a) within 10 Business Days of the occurrence of such
issuance, the Company (or the applicable subsidiary of the Company, as the case
may be) provides to each Participation Offeree: (i) written notice of such
issuance and the Subscription Offer required by Section 3.2, and (ii) provides
each such Participation Offeree with an opportunity to purchase, subject to such
Participation Offeree’s delivery of a Subscription Notice not more than 15 days
after receipt of such Subscription Offer, New Shares in the amounts (assuming
that the New Shares to be issued as contemplated in the Subscription Offer were
part of the original issuance) and on the same terms and conditions provided in
the foregoing provisions of this Section 3, the closing of such purchase to take
place as soon as reasonably practicable, and (b) at the time of such original
issuance, the Company (or the applicable subsidiary of the Company, as the case
may be) has the authority and the ability to consummate the issuance of New
Shares in accordance with this Section 3.7.

3.8. Termination of Provisions. The provisions of this Section 3 shall terminate
on the earlier of (a) a Change of Control or (b) the closing of the Initial
Public Offering, or in the case of any issuance by a subsidiary of the Company,
when the Company shall no longer hold, either directly or indirectly, a majority
of the voting equity interest of such subsidiary.

 

-9-



--------------------------------------------------------------------------------

ARTICLE IV

REGISTRATION RIGHTS

4.1. Demand Registration.

4.1.1. The Majority Kohlberg Holders and the Majority Co-Investor Holders may
make a written request (any such request, a “Demand Request,” and any such
requesting Person or a group of Persons, as the case may be, a “Demand
Seller”) that the Company effect the registration under the Securities Act of
such Demand Seller’s Registrable Common Stock, (i) in the case of the Majority
Kohlberg Holders, at any time after the Closing Date, and (ii) in the case of
the Majority Co-Investor Holders, at any time after the first anniversary of the
consummation of the Initial Public Offering, specifying the intended method of
disposition thereof. Promptly after receipt of such notice from the Demand
Seller, the Company will give written notice of such requested registration (the
“Demand Registration”) to all other Holders of Registrable Common Stock in
accordance with Section 4.2, who shall have the opportunity to request
registration of their Registrable Common Stock in accordance with the procedures
set forth in Section 4.2. The Company will then use its reasonable best efforts
to effect, as expeditiously as possible, the registration under the Securities
Act of the Registrable Common Stock which the Company has been requested to
register by the Demand Seller under this Section 4.1, together with all other
Registrable Common Stock which the Company has been requested to register
pursuant to Section 4.2, all to the extent necessary to permit the disposition
(in accordance with the intended methods thereof) of the Registrable Common
Stock which the Company has been so requested to register; provided, however,
that the Company will not be obligated to (i) effect any Demand Registration
where the aggregate offering price is expected in the reasonable opinion of the
Board to be less than $20 million; (ii) effect more than one Demand Registration
in any consecutive twelve-month period on behalf of the Majority Co-Investor
Holders; (iii) effect more than two Demand Registrations on behalf of the
Majority Co-Investor Holders; or (iv) effect any Demand Registration prior to
the date that is 90 days following the effective date of any registration
statement for an underwritten Public Offering. Notwithstanding anything to the
contrary herein, no Demand Registration effected on behalf of the Majority
Co-Investor Holders may be effected for an offering expected to be made on a
continuous or delayed basis.

4.1.2. A Demand Registration will not be deemed to have been effected for
purposes of this Section 4.1 unless the registration statement relating thereto
(i) has become effective under the Securities Act, (ii) has remained effective
for a period of at least 90 days (or such shorter period in which all
Registrable Common Stock of the Holders included in such registration has
actually been sold thereunder) and (iii) at least 75% of the Registrable Common
Stock requested to be included in such Demand Registration by the Demand Seller
are so included.

4.1.3. If a Demand Registration will be for an underwritten Public Offering, the
Company and the Demand Seller shall cooperate in securing an underwriter;
provided, that the final choice of underwriters shall be the decision of the
Company.

 

-10-



--------------------------------------------------------------------------------

4.1.4. The Company may defer the filing (but not the preparation) of a
registration statement required by this Section 4.1 until a date not later than
90 days after the date of the Demand Request if:

(1) at the time the Company receives the Demand Request, there is (i) material
non-public information regarding the Company which the Board reasonably
determines not to be in the Company’s best interest to disclose and which the
Company is not otherwise required to disclose, or (ii) there is a significant
business opportunity (including but not limited to the acquisition or
disposition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer or other similar transaction) available to
the Company which the Board reasonably determines not to be in the Company’s
best interest to disclose; or

(2) prior to receiving the Demand Request, the Board has determined to effect an
underwritten Public Offering and the Company had taken substantial steps and is
proceeding with reasonable diligence to effect such Public Offering;

provided, however, that the Company may not exercise any such deferment more
frequently than twice in any twelve-month period. A deferral of the filing of a
registration statement pursuant to this Section 4.1.4 shall be terminated, and
the requested registration statement shall be filed forthwith, if, (x) in the
case of a deferral pursuant to clause (1)(i), the applicable information is made
public by the Company or is no longer material, (y) in the case of a deferral
pursuant to clause (1)(ii), the significant business opportunity is disclosed by
the Company or is terminated, or (z) in the case of a deferral pursuant to
clause (2), the proposed registration for the Company’s account is abandoned. In
order to defer the filing of a registration statement pursuant to this
Section 4.1.4, the Company shall promptly (but in any event within 10 days) on
determining to make such deferral, deliver to each Demand Seller a certificate
of an executive officer of the Company stating that the Company is deferring
such filing pursuant to this Section 4.1.4 and an approximation of the
anticipated delay. Within 20 days after receiving such certificate, the Demand
Seller may withdraw such Demand Request by giving written notice to the Company,
and if withdrawn, the Demand Request shall be deemed not to have been made for
all purposes of this Agreement.

4.2. Piggy-Back Registration.

4.2.1. If the Company proposes (including in connection with any Demand Request)
to register any of its Common Stock under the Securities Act, whether or not for
sale for its own account, it will, each such time, give prompt written notice at
least 15 Business Days prior to the anticipated filing date of the registration
statement to each Holder of Registrable Common Stock, which notice shall,
subject to the provisions of Section 4.2.2, offer each such Holder the
opportunity to include in such registration statement such number of shares of
Registrable Common Stock as each such Holder may request (a “Piggy-Back
Registration”). Subject to the foregoing, upon the written request of any Holder
made within 10 Business Days after the receipt of notice from the

 

-11-



--------------------------------------------------------------------------------

Company (which request will specify the number of shares of Registrable Common
Stock intended to be disposed of by such Holder and the intended method of
disposition thereof), the Company will use its reasonable efforts to effect the
registration under the Securities Act of all Registrable Common Stock which the
Company has been so requested to register by such Holders to the extent required
to permit the disposition of the Registrable Common Stock so to be registered;
provided, however, that (A) if such registration involves an underwritten Public
Offering, all such Holders requesting to be included in the Company’s
registration must enter into an underwriting agreement in customary form and
sell their Registrable Common Stock to the underwriters as contemplated by
Section 4.5.6 on substantially the same terms and conditions as apply to the
Company (and to the Demand Sellers, in the case of a Demand Registration) and
(B) if, at any time after giving written notice of its intention to register any
Common Stock pursuant to this Section 4.2.1 and prior to the effective date of
the registration statement filed in connection with such registration, the
Company determines for any reason not to register such Common Stock, the Company
will give written notice to all such Holders and, thereupon, will be relieved of
its obligation to register any Registrable Common Stock in connection with such
registration (without prejudice, however, to rights under Section 4.1).

4.2.2. Notwithstanding anything to the contrary herein, the provisions of
Section 4.2.1 shall not apply to, and the Company shall not be obligated to
effect any registration of Registrable Common Stock under Section 4.2.1 in
connection with:

(1) Any Public Offering relating to employee benefit, management equity
incentive, stock option or similar plans,

(2) Any Public Offering relating to an acquisition or merger by the Company or
any of its subsidiaries of or with any other businesses; or

(3) The Initial Public Offering, except in the event that (i) such Initial
Public Offering shall have been initiated by the Kohlberg Holders pursuant to
Section 4.1 or (ii) one or more Kohlberg Holders shall include any of their
Registrable Common Stock in such Initial Public Offering.

4.3. Underwriters’ Cutback. If a registration pursuant to Section 4.1 or 4.2
involves an underwritten Public Offering and the managing underwriter advises
the Company that, in its view, the number of shares of Common Stock that the
Company and the Holders intend to include in such registration exceeds the
largest number that can be sold without having an adverse effect on such
offering, including without limitation the price at which such shares can be
sold, the Company will include in such registration, in the following priority,
up to such largest number, unless the managing underwriter shall determine that
marketing factors require a different allocation:

(1) first, so many shares of the Common Stock proposed to be registered by the
Company;

 

-12-



--------------------------------------------------------------------------------

(2) second, any Registrable Common Stock requested to be included in such
registration by the Holders, allocated among the Holders, if necessary, pro rata
on the basis of their relative number of shares of Registrable Common Stock so
requested to be included; and

(3) third, any Registrable Common Stock requested to be included in such
registration by any shareholders of the Company other than Holders, allocated,
if necessary, pro rata on the basis of their relative number of shares so
requested to be included.

Notwithstanding the foregoing, if a registration pursuant to Section 4.1 or 4.2
involves an underwritten Public Offering and the managing underwriter advises
the Company that, in its view, the inclusion of shares of Common Stock by
management of the Company will have an adverse effect on such offering,
including without limitation the price at which such shares can be sold in such
registration, the Company will not be required to include in such registration
any Registrable Common Stock requested to be included by the Management Holders
to the extent such inclusion would have such an adverse effect.

4.4. Expenses. The Company will pay all Registration Expenses in connection with
any registration under Section 4.1 or 4.2; provided, however, each Holder will
be responsible for underwriting fees, discounts or commissions attributable to
the sale of Registrable Common Stock by such Holder and any other fees and
expenses incurred by or at the direction of such Holder and not specifically
included in the definition of Registration Expenses.

4.5. Lock-up. Without the prior written consent of the underwriters managing any
Public Offering, for a period beginning 14 days immediately preceding and ending
on the 90th day (or in the case of the Initial Public Offering, 180th
day) following the effective date of the registration statement used in
connection with such offering, no Holder (whether or not a selling shareholder
pursuant to such registration statement) shall (a) offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise Transfer, directly or indirectly, any shares of Common Stock or any
Options or Convertible Securities or (b) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of Common Stock or any Options or Convertible
Securities, whether any such transaction described in clause (a) or (b) above is
to be settled by delivery of such Common Stock or such other securities, in cash
or otherwise; provided, however, that the foregoing restrictions shall not apply
to (i) transactions relating to shares of Common Stock or other securities
acquired in open market transactions after the completion of the Initial Public
Offering or (ii) Transfers to an Affiliate or Permitted Transferee of such
holder in accordance with the terms of this Agreement. Nothing in this
Section 4.4 shall be deemed to alter or limit the restrictions set forth in
Section 1 of this Agreement.

4.6. Filings; Information. Whenever any Registrable Common Stock is to be
registered pursuant to this Section 4, the Company will use its reasonable best
efforts to effect the registration of such Registrable Common Stock as promptly
as is practicable, and in connection with any such request:

4.6.1. The Company will (a) as expeditiously as possible prepare and file with
the Commission a registration statement on any form for which the Company then
qualifies and which counsel for the Company deems appropriate and available for
the sale of the Registrable Common Stock to be registered thereunder in
accordance with the intended method of distribution thereof, (b) use its
commercially reasonable efforts to cause such filed registration statement to
become and remain effective for a period of not less than 90 days (or such
shorter period in which all Registrable Common Stock of the Holders included in
such registration has actually been sold thereunder) and (c) prepare and file
with the Commission such amendments and supplements to such registration
statement as may be required to comply with the Securities Act.

 

-13-



--------------------------------------------------------------------------------

4.6.2. The Company will, if requested, prior to filing such registration
statement or any amendment or supplement thereto, furnish to each Holder of
Registrable Common Stock participating in such registration (the “Registering
Holders”) and each managing underwriter, copies thereof, and thereafter furnish
to each Registering Holder and each such underwriter such number of copies of
such registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference
therein) and the prospectus included in such registration statement (including
each preliminary prospectus) as the Registering Holder or underwriter may
reasonably request in order to facilitate the sale of the Registrable Common
Stock.

4.6.3. After the filing of the registration statement, the Company will promptly
notify each Registering Holder of any stop order issued or, to the Company’s
knowledge, threatened to be issued by the Commission and take all reasonable
actions required to prevent the entry of such stop order or to remove it if
entered.

4.6.4. The Company will endeavor to qualify the Registrable Common Stock for
offer and sale under such state securities or blue sky laws of such
jurisdictions in the United States as the Registering Holders reasonably
request; provided, however, that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify, (ii) subject itself to taxation in any such jurisdiction,
or (iii) consent to general service of process in any such jurisdiction.

4.6.5. The Company will as promptly as is practicable notify each Registering
Holder, at any time when a prospectus relating to the sale of the Registrable
Common Stock is required by law to be delivered in connection with any such
sale, of the occurrence of any event requiring the preparation of a supplement
or amendment to such prospectus so that such prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading and promptly
make available to each Registering Holder and to the underwriters any such
supplement or amendment. Upon receipt of any notice from the Company of the
occurrence of any such event, each Registering Holder will forthwith discontinue
the offer and sale of Registrable Common Stock pursuant to the registration
statement covering such Registrable Common Stock until receipt by the
Registering Holder and the underwriters of the copies of such supplemented or
amended

 

-14-



--------------------------------------------------------------------------------

prospectus and, if so directed by the Company, the Registering Holder will
deliver to the Company all copies, other than permanent file copies then in the
Registering Holder’s possession, of the most recent prospectus covering such
Registrable Common Stock at the time of receipt of such notice. In the event the
Company gives such notice, the Company will extend the period during which such
registration statement is required by Section 4.6.1 to be effective by the
period from the date of the giving of such notice to the date when the Company
makes available to the Registering Holder such supplemented or amended
prospectus.

4.6.6. The Company will enter into customary agreements (including an
underwriting agreement in customary form containing representations, provisions
regarding indemnification and contribution and other usual provisions) and take
such other actions as are reasonably required in order to expedite or facilitate
the sale of such Registrable Common Stock, including without limitation
including such information in the prospectus as is reasonably requested by the
managing underwriter and making management available to participate in a
customary “roadshow” as reasonably requested by the managing underwriter.

4.6.7. The Company will furnish to the Registering Holders and to each
underwriter a signed counterpart, addressed to the Registering Holders or
underwriter, of (a) an opinion or opinions of counsel to the Company in
customary form and covering such matters of the type customarily covered by such
opinions as the Registering Holder or the managing underwriter may reasonably
request and (b) a letter from the independent certified public accountants of
the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering.

4.6.8. The Company will make generally available to its security holders, as
soon as reasonably practicable, an earnings statement covering a period of 12
months, which earnings statement satisfies the provisions of Section 11(a) of
the Securities Act and the rules and regulations of the Commission thereunder.

4.6.9. The Company will use all commercially reasonable efforts to cause all
such Registrable Common Stock to be listed on each securities exchange on which
the Common Stock is then listed or, if not so listed, on a national securities
exchange or quoted on any national quotation system.

4.7. Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Registering Holder, its direct and indirect partners, members,
employees, advisory board members, officers and directors, and each Person, if
any, who controls the Company or each such Registering Holder within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all losses, claims, damages, liabilities and expenses caused by
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement or prospectus (including any preliminary
prospectus) relating to the Registrable Common Stock or any other disclosure
document or other public statement, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not

 

-15-



--------------------------------------------------------------------------------

misleading, except insofar as such losses, claims, damages, liabilities or
expenses are caused by any such untrue statement or omission or alleged untrue
statement or omission based upon information furnished in writing to the Company
by or on behalf of such Registering Holder expressly for use therein; provided,
however, that the foregoing indemnity agreement with respect to any preliminary
prospectus will not inure to the benefit of any Registering Holder if a copy of
any amended, supplemental or final prospectus was provided by the Company to
such Registering Holder in a timely manner but was not provided to the
applicable purchaser by such Registering Holder, and such amended, supplemented
or final prospectus cured the defect giving rise to such loss, claim, damage or
liability.

4.8. Indemnification by Holders. Each Registering Holder agrees, severally but
not jointly, to indemnify and hold harmless each underwriter, the Company, each
other Registering Holder, each of the direct and indirect partners, members,
employees, advisory board members, officers and directors of each underwriter,
the Company and each other Registering Holder, and each Person, if any, who
controls each underwriter, the Company or each other Registering Holder within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the foregoing indemnity from the Company, but
only with reference to information related to such Registering Holder furnished
in writing by or on behalf of such Registering Holder expressly for use in any
registration statement or prospectus (including any preliminary
prospectus) relating to the Registrable Common Stock; provided, however, that
the liability of any Registering Holder hereunder will be limited to the amount
of net proceeds (after deduction of underwriters’ discounts and
commissions) received by such Registering Holder in such registration.

4.9. Conduct of Indemnification Proceedings. In case any proceeding (including
any governmental investigation) is instituted involving any Person in respect of
which indemnity may be sought pursuant to Section 4.7 or Section 4.8, such
Person will promptly notify each Person against whom such indemnity may be
sought in writing and the indemnifying party may retain counsel reasonably
satisfactory to the indemnified party to represent the indemnified party and any
others the indemnifying party may designate in such proceeding and will pay the
fees and disbursements of such counsel related to the proceeding as such fees
and disbursements are incurred. Notwithstanding the foregoing, the failure to
give notice will not relieve the indemnifying party of the obligation to
indemnify the indemnified party, except to the extent of actual prejudice
suffered as a result thereof. In any such proceeding, any indemnified party will
have the right to retain its own counsel, but the fees and expenses of such
counsel will be at the expense of such indemnified party unless (a) the
indemnifying party and the indemnified party have mutually agreed to the
retention of such counsel or (b) representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them, in which case the fees and expenses of such counsel will be paid
by the indemnifying party as they are incurred. The indemnifying party will, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for all such
indemnified parties only to the extent that actual or potential differing
interests between or among them require multiple counsel. In the case of the
retention of any such separate firm for the indemnified parties, such firm will
be designated in writing by the indemnified parties. The indemnifying party will
not be liable for any settlement of any proceeding effected without its consent
(which consent will not be

 

-16-



--------------------------------------------------------------------------------

unreasonably withheld), but if settled with such consent, or if there be a final
judgment for the plaintiff, the indemnifying party will indemnify and hold
harmless such indemnified parties from and against any loss or liability (to the
extent stated above) by reason of such settlement or judgment.

4.10. Contribution. If the indemnification provided for herein is for any reason
unavailable to the indemnified parties in respect of any losses, claims, damages
or liabilities referred to herein, then each indemnifying party, in lieu of
indemnifying such indemnified parties, will contribute to the amount paid or
payable by such indemnified parties as a result of such losses, claims, damages
or liabilities in such proportion as is appropriate to reflect the relative
fault of the Company, the Registering Holders and any underwriter in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company, the Registering Holders and any underwriter will
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and the Registering Holders
agree that it would not be just and equitable if contribution pursuant to this
Section 4.10 were determined by pro rata allocation (even if the underwriters
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding sentence. The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the immediately preceding sentence will be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 4.10, no Registering Holder will be required to contribute any amount in
excess of the amount by which the total price at which the Registrable Common
Stock of such Registering Holder was offered to the public (less underwriters’
discounts and commissions) exceeds the amount of any damages which such
Registering Holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

4.11. Participation in Public Offerings. Each Registering Holder shall take all
such actions and execute all such documents and instruments that are reasonably
requested by the Company to effect the sale of their Registrable Common Stock in
the applicable Public Offering, including, without limitation, being party to
any underwriting agreement entered into by the Company and any other selling
stockholders in connection therewith and being liable in respect of the
representations and warranties by, and the other agreements (including without
limitation customary selling stockholder representations, warranties,
indemnifications and “lock-up” agreements) for the benefit of the underwriters;
provided, however, that (a) with respect to individual representations,
warranties, indemnities and agreements of selling stockholders in such Public
Offering, the aggregate amount of such liability shall not exceed such
Registering Holder’s net proceeds from such offering and (b) to the extent
selling stockholders give further representations, warranties and indemnities,
then with respect to all

 

-17-



--------------------------------------------------------------------------------

such further representations, warranties and indemnities of sellers of
Registrable Common Stock in such Public Offering, the aggregate amount of such
liability shall not exceed the lesser of (i) such Registering Holder’s pro rata
portion of any such liability, in accordance with such Registering Holder’s
portion of the total number of shares included in the offering or (ii) such
Registering Holder’s net proceeds from such offering.

ARTICLE V

OTHER COVENANTS

5.1. Significant Transactions. Each Holder agrees to cast all votes to which
such Holder is entitled in respect of its Shares, whether at any annual or
special meeting, by written consent or otherwise, in the same proportion as
shares are voted by the Kohlberg Holders to approve any transaction or series of
transactions in connection with which the Kohlberg Holders exercise their rights
pursuant to Section 2.2 (including without limitation any recapitalization,
merger, consolidation or reorganization of the Company).

5.2. Proxy. Each Holder other than the Kohlberg Holders hereby grants to the
Kohlberg Holders an irrevocable proxy coupled with an interest to vote his or
its Shares in accordance with his or its agreements contained in Sections 5.1,
which proxy shall be valid and remain in effect so long as the provisions of
Sections 5.1 remain in effect.

5.3. Observation Rights; Board Materials. The Company shall provide all members
of the Board with all materials and information reasonably necessary in the
performance of the Board’s duties and responsibilities, including but not
limited to (i) management letters of accountants, (ii) each annual budget of the
Company, (iii) any notifications of defaults or anticipated defaults under any
of the Company’s loan or other agreements, (iv) any notification of any
threatened or possible material litigation, and (v) all filings of the Company
with the Commission. Any Holder that holds more than 12 1/2% of the Shares of
the Company (determined on a Fully-Diluted Basis) will have the right to
designate one (1) observer who shall be entitled to attend all meetings of the
Company’s Board (and all committees thereof) and the Company shall provide to
such Holder’s designated observer copies of all packages provided to the Board
in connection with Board meetings. Such observer will be reimbursed by the
Company for reasonable out-of-pocket expenses incurred in connection with
observing Board meetings.

5.4. Access and Financial Information. The Company will permit, and will cause
each of the Company’s subsidiaries to permit, the Kohlberg Holders, the
Institutional Holders and any Management Holders employed with the Company (and
their respective representatives and advisors) to visit and inspect any of the
properties of the Company or such subsidiary, to examine, audit, check and make
copies of their respective financial and accounting records, books, journals,
orders, receipts and any correspondence and other data relating to their
respective businesses and to discuss their affairs, finances and accounts with
their officers, attorneys and independent certified public accountants and other
advisers, upon reasonable notice and at such times during normal business hours,
as often as may be reasonably requested. The Kohlberg Holders (and their
respective representatives and advisors) will be entitled to receive from the
Company, as promptly as practicable after request therefor, all information
distributed or otherwise made generally available to senior management, together

 

-18-



--------------------------------------------------------------------------------

with such other Company information as is reasonably requested by them. The
Kohlberg Holders, the Institutional Holders and Management Holders will receive
from the Company quarterly financial statements not later than 45 days following
each fiscal quarter and audited financial statements not later than 90 days
following each fiscal year.

5.5. Confidentiality. Each of the Holders agrees to use reasonable precautions
to keep confidential, in accordance with the Company’s customary procedures for
handling confidential information and in accordance with safe and sound
practices, any non-public information provided to them by the Company which is
identified by the Company as confidential at the time the same is delivered to
them; provided, however, that nothing herein will limit the disclosure of any
information (a) to the extent required by law, statute, rule, regulation,
judicial process, subpoena or court order; (b) that is in the public domain or
becomes generally available to the public other than as a result of the
disclosure by the parties in violation of this Agreement.

5.6. Redemption or Repurchase of Company Shares. Without the consent of a
majority in interest of the Kohlberg Holders and a majority in interest of the
Co-Investor Holders, the Company shall not purchase, redeem or otherwise acquire
any Shares from any of the Kohlberg Holders without offering to each other
Institutional Holder and each Management Holder the right to sell its Pro Rata
share of such purchased, redeemed or otherwise acquired Shares to the Company on
the same terms and conditions as the Kohlberg Holders.

5.7. Management Holder Termination.

5.7.1. Call Option on Management Holder Shares. If the employment of a
Management Holder is terminated at any time and for any reason (whether
voluntary or involuntary), the Company will have the right, but not the
obligation, within 60 days of the termination, to purchase all or any portion of
the Shares held by such Management Holder by delivering a notice (the “Call
Notice”) to the Holder stating the number of Shares to be repurchased by the
Company. In the event termination is for Cause, the purchase price for each
Share shall be the lower of (i) Cost or (ii) Fair Market Value. In the event
termination is other than for Cause, the purchase price for each Share shall be
the greater of Cost or Fair Market Value.

5.7.2. Put Right. If a Management Holder’s employment terminates by reason of
his death, disability or retirement or if a Management Holder terminates his
employment within two years of the date of the Closing or if a Management
Holder’s employment is terminated without Cause, such Holder or his estate may
require, by delivering a notice to the Company within 60 days after the Company
notifies the Management Holder of the Fair Market Value of such Holder’s Put
Shares (as hereinafter defined), that the Company purchase all of the shares of
Common Stock listed next to such Holder’s name under the heading “Number of
Shares” on Schedule I that are outstanding and held by him or it (the “Put
Shares”) at Fair Market Value, provided, however, that if a Management Holder’s
employment terminates by reason of his resignation within two years of the
Closing and such Holder requests the Company to purchase his Put Shares, the
purchase price for such shares will be the lower of Cost

 

-19-



--------------------------------------------------------------------------------

or Fair Market Value. Notwithstanding the foregoing, a Management Holder may
request that the Company purchase a specified percentage of his or its Put
Shares, rather than all such shares owned by the Management Holder and the
Company, in its sole discretion, shall decide whether it will accept such
request and purchase only the specified percentage requested by such Holder or
reject such request and require all of such Management Holder’s Put Shares to be
purchased by the Company. If the Company rejects such request, the Company shall
notify the Holder and such Holder may thereafter request the Company purchase
all of his or its Put Shares by delivery of a notice to the Company by the later
of (i) 15 days after the Company’s notification of such rejection and (ii) 60
days after the Company notifies the Management Holder of the Fair Market Value
of such Holder’s Put Shares.

5.7.3. Payments.

(a) If a Management Holder’s employment terminates by reason of his death or
disability, the Company shall pay the purchase price of the Shares purchased
pursuant to this Section 5.7 (the “Put/Call Purchase Price”) using:

(i) first, available cash in the Company’s treasury or available cash that may
be distributed to the Company as a dividend from a direct or indirect
subsidiary; provided that available cash shall not include (A) any amount the
payment or distribution of which would constitute, result in or give rise to any
breach or violation of, or any default or right or cause of action under
applicable law or the Credit Agreement or other indebtedness of the Company or
its subsidiaries, (B) cash needed (in the reasonable judgment of the Board) to
pay the Company’s operating expenses, including without limitation, trade or
other accounts payable, taxes, and legal, audit and other advisor fees, or
(C) the proceeds from any sale of Shares or other securities of the Company (the
amount of available cash after taking into account subsections (A) through
(C) is the “Available Cash”); and

(ii) second, a subordinated promissory note issued by the Company in the
principal amount of the portion of the Put/Call Purchase Price not paid with
Available Cash;

provided, that at least 20% of the Put/Call Purchase Price shall be paid in cash
to the extent of Available Cash.

(b) If a Management Holder’s employment terminates for any reason other than his
death or disability, the Company may pay the Put/Call Purchase Price using any
combination of:

(i) Available Cash; and

 

-20-



--------------------------------------------------------------------------------

(ii) a subordinated promissory note issued by the Company in the principal
amount of the portion of the Put/Call Purchase Price that was not paid using
Available Cash;

provided, that at least 20% of the Put/Call Purchase Price shall be paid in cash
to the extent of Available Cash.

(c) Any promissory note issued under this Section 5.7 shall (1) provide that,
subject to the immediately following sentence, the principal amount will be due
and payable in five equal annual installments, the first such installment
becoming due and payable on the first anniversary of the issuance of such note,
and interest will accrue thereon annually at a rate equal to the 10 Year
Treasury bond rate in effect as of the issuance of such note and, if such
interest is not paid in cash annually, it shall be added to the principal amount
outstanding thereon, (2) be subordinated to the Company’s indebtedness for money
borrowed under the Credit Agreement on terms reasonably satisfactory to the
Company’s lenders, (3) be prepayable at the Company’s option in whole or in part
at any time and from time to time without premium or penalty, (4) be
non-transferable and (5) be accelerated as a result of any Change of Control and
become due and payable in full concurrently with such Change of Control.
Payments of principal or interest on a promissory note issued under this
Section 5.7 shall be made using Available Cash, provided that if any payment on
a promissory note issued under this Section 5.7 would be prohibited under
applicable law or Available Cash is not available for such payment, then
notwithstanding any of the provisions of such note, including without
limitation, the stated maturity of such note and the stated date on which
payments of interest or principal are due, such payment will not become due and
payable until such time as such payment can be made without violating any such
law or Available Cash is available for such payment, as the case may be. The
Company shall use its commercially reasonable efforts to obtain a waiver under
the Credit Agreement or other indebtedness of the Company or its subsidiaries to
permit a payment under this Section 5.7, provided, that the Company and its
subsidiaries are, and following any such payment will be, in compliance with the
financial covenants set forth in the Credit Agreement and other indebtedness of
the Company or its subsidiaries.

5.7.4. Closing. The closing of any purchase and sale of Shares pursuant to this
Section 5.7 shall take place as soon as reasonably practicable and in no event
later than 30 days after the effective date of the notice delivered pursuant to
Section 5.7.1 or Section 5.7.2, as applicable, at the principal office of the
Company, or at such other time and location as the parties to such purchase may
mutually determine. At the closing of any purchase and sale of Shares pursuant
to this Section 5.7, the holders of Shares to be sold shall deliver to the
Company a certificate or certificates representing the Shares to be purchased by
the Company duly endorsed for transfer with signature guaranteed, free and clear
of any liens or encumbrances, with any necessary transfer tax stamps affixed,
and the Company shall pay to such holder by certified or bank check or wire
transfer of immediately available federal funds or a note, as may be applicable,
for the Put/Call Purchase Price. The delivery of a certificate or certificates
for Shares by any Person selling Shares pursuant to this Section 5.7 shall be
deemed a representation

 

-21-



--------------------------------------------------------------------------------

and warranty by such Person that: (i) such Person has full right, title and
interest in and to such Shares; (ii) such Person has all necessary power and
authority and has taken all necessary action to sell such Shares as
contemplated; (iii) such Shares are free and clear of any and all liens or
encumbrances and (iv) there is no adverse claim with respect to such Shares.

5.8. Expiration. The foregoing provisions of this Section 5 shall expire on the
earlier of (a) a Change of Control occurring prior to the Initial Public
Offering in which Section 2.1 applies and Management Holders have had the
opportunity to sell all of their Shares in the Transfer contemplated by
Section 2.1or (b) following the Initial Public Offering, such time as the
Kohlberg Holders hold a number of Shares constituting less than 20% of the
number of Shares held by the Kohlberg Holders immediately after the Closing
(such amounts to be determined on a Fully-Diluted Basis and equitably adjusted
for stock splits, stock dividends, reclassifications, recapitalizations and the
like occurring after the Closing); provided, however, that the payment
obligations under Section 5.7.3 shall survive any expiration pursuant to this
subsection.

ARTICLE VI

DEFINITIONS

6.1. Cross Reference Table. The following terms defined elsewhere in this
Agreement in the Sections set forth below will have the respective meanings
therein defined:

 

Term    Definition “Company”    Preamble “Compelled Sale Notice”   
Section 2.2.2 “Compelled Sale Offer”    Section 2.2.1 “Compelled Sale
Percentage”    Section 2.2.1 “Demand Registration”    Section 4.1.1 “Demand
Request”    Section 4.1.1 “Demand Seller”    Section 4.1.1 “Exercise Notice”   
Section 2.1.3 “KSTA Acquisition”    Recital A “Kohlberg Holders”    Preamble
“Management Holders”    Preamble “Merger Agreement”    Recital A “Other Holder”
   Section 7.6 “Participation Offeree”    Section 3.1 “Piggy-Back Registration”
   Section 4.2.1 “Purchaser”    Section 3.1 “Registering Holders”    Section
4.6.2 “Co-Investor Holders”    Preamble “Subscription Notice”    Section 3.2
“Subscription Offer”    Section 3.2 “Tag Along Notice”    Section 2.1.2 “Tag
Along Percentage”    Section 2.1.1

 

-22-



--------------------------------------------------------------------------------

6.2. Certain Definitions. The following terms will have the following meanings
when used herein.

“Affiliate” means, with respect to any specified Person at any time, (a) each
Person directly or indirectly controlling, controlled by or under direct or
indirect common control with such specified Person at such time, (b) each Person
who is or has been within two years prior to the time in question an officer,
director or direct or indirect partner or member of, or direct or indirect
beneficial holder of at least 5% of the fully-diluted equity interests of, such
specified Person or any other entity specified in clause (a) above, (c) the
Members of the Immediate Family of (i) each officer, director, partner, member
or holder described in clause (b) above and (ii) if such specified Person is a
natural person, such specified Person, (d) each Person of which such specified
Person or an affiliate (as defined in clauses (a) through (c) above) thereof
will, directly or indirectly, beneficially own at least 5% of the fully-diluted
equity interests at such time and (e) in the case of any Person that is a trust
under an employee benefit plan or the trustee of any such trust, a successor
trust or successor trustee.

“Agreement” means this Stockholders Agreement, any amendments hereto, and any
Exhibits, Schedules, and attachments hereto.

“Board” means the Board of Directors of the Company.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York are authorized by law to close.

“Cause” means (a) the commission of a felony involving dishonesty or moral
turpitude, (b) the willful and persistent failure to follow the direction of
management to whom such Management Holder reports, or (c) the material breach by
such Management Holder of his employment agreement, if any, with the Company or
its subsidiaries or this Agreement; provided, that in the circumstances
described in clauses (b) and (c) such Management Holder shall have thirty
(30) days to cure the default after notice by the Company, which notice shall
set forth the alleged breach in reasonable detail.

“Change of Control” means (i) any change in the ownership of the capital stock
of the Company if, immediately after giving effect thereto, any Person (or group
of Persons acting in concert) other than the Kohlberg Holders and their
respective Affiliates will have the direct or indirect power to elect a majority
of the members of the Board, or (ii) any sale or other disposition of all or
substantially all of the assets of the Company (including without limitation by
way of a merger or consolidation or through the sale of all or substantially all
of the stock of its subsidiaries or sale of all or substantially all of the
assets of the Company and its subsidiaries, taken as a whole) to another Person
(the “Change of Control Transferee”) if, immediately after giving effect
thereto, any Person (or group of Persons acting in concert) other than the
Kohlberg Holders and their respective Affiliates will have the power to elect a
majority of the members of the board of directors (or other similar governing
body) of the Change of Control Transferee.

“Closing” means the closing of the stock purchase contemplated by the Stock
Purchase Agreement.

 

-23-



--------------------------------------------------------------------------------

“Closing Date” has the meaning set forth in the Stock Purchase Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s Common Stock, par value $0.01 per share.

“Convertible Securities” means any evidence of indebtedness, shares of stock
(other than Common Stock) or other securities (other than Options) which are
directly or indirectly convertible into or exchangeable or exercisable for
shares of Common Stock (including, without limitation, any warrants to subscribe
for, purchase or otherwise directly acquire Common Stock).

“Cost” means, with respect to the Shares, the original issue price for such
Share.

“Credit Agreement” means that certain Credit Agreement dated as of the date
hereof among Stanadyne Corporation, a Delaware corporation, and the Lenders (as
therein defined) as amended, supplemented, restated or otherwise modified from
time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, with respect to the Shares, the fair market value
thereof as determined as of the applicable reference date in good faith by the
Board taking into account all factors it deems relevant (excluding discounts for
minority interest and lack of marketability, which shall not be relevant
factors), which shall include consideration of a value of the Company and its
subsidiaries determined by (i) multiplying the trailing twelve-month EBITDA of
the Company and its subsidiaries by an appropriate transaction multiple which
for illustrative purposes will initially be the transaction multiple used in
connection with the Stock Purchase Agreement, which multiple is 6.2x,
(ii) subtracting the net debt of the Company as of the applicable reference date
and (iii) dividing by the Fully-Diluted Shares of the Company. Upon the exercise
of a call option or put right with respect to any Management Holder, the Board
will provide written notice of its determination of the Fair Market Value of
such Management Holder Shares (the “Board Notice”) to the holder thereof. The
Management Holder of such Shares shall have the right to contest the Fair Market
Value thereof by notice to the Company within fifteen (15) business days of
receipt of the Board Notice. If such Management Holder does not so notify the
Company, then the Fair Market Value shall be as set forth in the Board Notice.
If such Management Holder does notify the Company of his or her disagreement
with the Fair Market Value set forth in the Board Notice within such time
period, then the Company shall retain an independent third party appraiser
acceptable to such Management Holder and to the Company to determine the fair
market value of such Management Holder Shares, and the determination of such
independent appraiser shall govern. If the fair market value determined by such
independent appraiser is greater than 105% of the Board’s determination of the
Fair Market Value, the Company shall pay the costs and expenses of the
independent appraiser. In all other cases, the Management Holder shall pay the
costs and expenses of the independent appraiser. If the fair market value of the
independent appraiser is greater than 105% of the Board’s determination of the
Fair Market Value, then the independent appraiser’s valuation shall be the “Fair
Market Value” for the purchase of the shares pursuant to the put or call. In the
event of a termination event which triggers a put right pursuant to
Section 5.7.2, if the Management Holder is required to pay the costs and
expenses of the independent appraiser pursuant hereto, the Management Holder can
either accept the determination of the appraiser and sell his or its Shares at
Fair Market Value as determined by the appraiser, or he or it can withdraw the
put.

 

-24-



--------------------------------------------------------------------------------

“Fully-Diluted Basis” means, with reference to a percentage of Shares held by
any Holder or group of Holders, the number of shares of Common Stock underlying
the Shares held by such Holder or group of Holders (including the maximum number
of shares of Common Stock for which or into which Options or Convertible
Securities held by such Holder or group of Holders may at the time be exercised,
converted or exchanged, or which will become exercisable, convertible or
exchangeable on or prior to, or by reason of, the transaction or circumstance in
connection with which the percentage is to be determined).

“Holders” means the Kohlberg Holders, the Co-Investor Holders, the Management
Holders and the Other Holders who become party to this Stockholders Agreement
pursuant to the provisions of Section 7.6 and 7.7.

“Initial Public Offering” means the initial underwritten Public Offering
registered on Form S-1 (or any successor form under the Securities Act).

“Institutional Holders” means the Kohlberg Holders and each of the Co-Investor
Holders.

“Majority Co-Investor Holders” means the Holders of a majority of the Shares
(determined on a Fully-Diluted Basis) held by the Co-Investor Holders as of the
time of the determination.

“Majority Kohlberg Holders” means the Holders of a majority of the Shares
(determined on a Fully-Diluted Basis) held by the Kohlberg Holders as of the
time of the determination.

“Majority Management Holders” means the Holders of a majority of the Shares
(determined on a Fully-Diluted Basis) held by the Management Holders as of the
time of the determination.

“Management Agreement” means any Management Agreement between Kohlberg & Co.,
L.L.C. (or any of its Affiliates) and the Company (or any of its subsidiaries)
approved by the Board of Directors of the Company.

“Members of the Immediate Family” means, with respect to any natural Person,
(a) each spouse or natural or adopted child of such Person; (b) each natural or
adopted child of any Person described in clause (a) above; (c) each trust
created solely for the benefit of one or more of the Persons described in
clauses (a) and (b) above; and (d) each custodian or guardian of any property of
one or more of the Persons described in clauses (a) through (c) above in his or
her capacity as such custodian or guardian.

“New Shares” means any Shares, Subsidiary Shares or other equity securities of
the Company or a subsidiary of the Company first issued after the date hereof,
excluding (i) any Shares, Subsidiary Shares or other equity securities of the
Company or a subsidiary of the Company issued in connection with a stock split,
stock dividend, reorganization, recapitalization or other transaction in which
all holders of Common Stock (or in the case of Subsidiary Shares, holders of
common stock of such subsidiary) participate on a pro rata basis, (ii) any
Shares, Subsidiary Shares or other equity securities of the Company or a
subsidiary of the Company

 

-25-



--------------------------------------------------------------------------------

issued to officers, employees, directors or consultants of the Company or its
subsidiaries pursuant to any arrangement approved by the Board, (iii) any
Shares, Subsidiary Shares or other equity securities of the Company or a
subsidiary of the Company issued upon the exercise or conversion of any Options
or Convertible Securities outstanding on the date hereof or issued after the
date hereof in compliance with the provisions of Section 3, (iv) any Shares,
Subsidiary Shares or other equity securities of the Company or a subsidiary of
the Company issued in connection with any business combination or acquisition
transaction involving the Company or any of its subsidiaries or (v) any Shares,
Subsidiary Shares or other equity securities of the Company or a subsidiary of
the Company issued pursuant to any Public Offering.

“Options” means any options to subscribe for, purchase or otherwise directly
acquire Common Stock.

“Permitted Transferee” means (a) with respect to any Co-Investor Holder, (i) any
Affiliate of any Co-Investor Holder; provided, however, that each such
transferee will be a Permitted Transferee for purposes of this Agreement only if
such transferee has executed and delivered to the Company an instrument
reasonably satisfactory to the Majority Kohlberg Holders pursuant to which the
transferee (1) acknowledges that the Shares to be received by such transferee
are subject to all of the provisions of this Agreement and (2) becomes a party
to this Agreement as a “Co-Investor Holder” and agrees to be bound by all of the
terms and conditions of this Agreement applicable to Co-Investor Holders, or
(ii) any Kohlberg Holder or any Affiliate of any Kohlberg Holder; (b) with
respect to any Management Holder, (i) any lineal descendant or Member of the
Immediate Family of such Management Holder, (ii) each trust created solely for
the sole benefit of one or more of such Management Holders and any Person
described in clause (b)(i) above, or (iii) any other Person which shall have
been approved in writing by the Majority Kohlberg Holders; provided, however,
that each such transferee will be a Permitted Transferee for purposes of this
Agreement only if such transferee has executed and delivered to the Company an
instrument reasonably satisfactory to the Majority Kohlberg Holders pursuant to
which the transferee (1) acknowledges that the Shares to be received by such
transferee are subject to all the provisions of this Agreement, (2) except with
respect to any transferee that is at such time a current Kohlberg Holder
hereunder, becomes a party to this Agreement as a “Management Holder” and agrees
to be bound by all of the terms and conditions of this Agreement applicable to
Management Holders, and (3) in the case of clauses (b)(i), b(ii), and if
required by the Majority Kohlberg Holders, (b)(iii), the Management Holder
making such Transfer retains exclusive power to exercise all rights under this
Agreement with respect to the transferred interests; and (c) with respect to any
Kohlberg Holder, any Affiliate of any Kohlberg Holder; provided, however, that
each such transferee will be a Permitted Transferee for purposes of this
Agreement only if such transferee has executed and delivered to the Company an
instrument reasonably satisfactory to the Majority Kohlberg Holders pursuant to
which the transferee (1) acknowledges that the Shares to be received by such
transferee are subject to all the provisions of this Agreement, and (2) becomes
a party to this Agreement as an “Kohlberg Holder” and agrees to be bound by all
of the terms and conditions of this Agreement applicable to Kohlberg Holders.
Notwithstanding the foregoing, the Company will be considered a Permitted
Transferee for Shares transferred to the Company if approved in writing by the
Majority Kohlberg Holders.

 

-26-



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, trust, association,
limited liability company or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Pro Rata” means, with respect to any offer including Shares, an offer based on
the relative percentages of Shares then held on a Fully-Diluted Basis by all of
the holders of Shares to whom such offer is made.

“Public Offering” means a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

“Registrable Common Stock” means shares of Common Stock, including shares of
Common Stock issuable upon exercise, conversion or exchange of any Options or
Convertible Securities. For purposes of provisions in Section 4 requiring that
the Company provide notices to Holders of Registrable Common Stock, the Company
shall provide such notices to any party which would hold shares of Common Stock
upon exercise, conversion or exchange of any Option, Warrant or Convertible
Security then subject to exercise, conversion or exchange; provided that only
shares of Common Stock may be included in any registration under the Securities
Act to which Section 4 applies. As to any particular Registrable Common Stock,
such shares shall cease to be Registrable Common Stock when (a) such shares
shall have been Transferred in a sale to which Section 2.1 or 2.2 apply, (b) a
registration statement with respect to the sale of such shares shall have become
effective under the Securities Act and such shares shall have been disposed of
in accordance with such registration statement or (c) such shares shall have
been Transferred pursuant to Rule 144.

“Registration Expenses” means all (i) registration and filing fees with the
Commission, (ii) fees and expenses of compliance with state securities or blue
sky laws (including reasonable fees and disbursements of a qualified independent
underwriter, if any, counsel in connection therewith and the reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Common Stock and any qualification of the related offering with the
National Association of Securities Dealers, Inc.), (iii) printing expenses,
(iv) fees and expenses of counsel and independent public accountants for the
Company, (v) fees and expenses of any additional experts retained by the Company
in connection with such registration, (vi) fees and expenses of listing the
Registrable Common Stock, if any, (vii) rating agency fees, (viii) transfer
taxes, and (ix) reasonable fees and expenses of one counsel and one independent
public accounting firm (in each case to be selected by the Majority
Kohlberg Holders) for the selling shareholders. The parties understand and agree
that Registration Expenses do not include underwriting fees, discounts or
commissions attributable to the sale of Registrable Common Stock by any selling
shareholder or fees and expenses for counsel to any selling shareholders, except
as specified above.

“Rule 144” means Rule 144 under the Securities Act, as such rule may be amended
from time to time.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” mean shares of Common Stock and Options and Convertible Securities.

 

-27-



--------------------------------------------------------------------------------

“Subsidiary Shares” mean shares of common stock or other voting equity
securities of any subsidiary of the Company or any options to subscribe for,
purchase or otherwise directly acquire such equity securities or any evidence of
indebtedness, shares of stock (other than such voting equity securities) or
other securities (other than options) which are directly or indirectly
convertible into or exchangeable or exercisable for shares of such voting equity
securities.

“Third Party” means a prospective purchaser of Shares in an arm’s-length
transaction where such purchaser is not the Company, an Affiliate of the Company
or an Affiliate of the transferor. In the case of a prospective purchase to be
affected through a merger, consolidation, recapitalization, redemption or
similar structure, the Person(s) acquiring control of the Company shall be
considered the prospective purchasers, notwithstanding that Shares may be
acquired by the Company or an Affiliate of the Company.

“Transfer” means to offer, sell, assign, gift, grant a participation in, pledge,
hypothecate, grant a charge with respect to, or otherwise transfer directly or
indirectly.

“Transferee” means any Person to whom any Holder Transfers any Shares other than
in a sale pursuant to an effective registration statement or without
registration pursuant to Rule 144.

ARTICLE VII

MISCELLANEOUS

7.1. Headings. The headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions hereof.

7.2. Entire Agreement. Except for restrictions on Transfers of Shares set forth
in other agreements, plans or documents, this Agreement, the Stock Purchase
Agreement and the other documents delivered pursuant thereto constitute the
entire agreement between the parties with respect to the subject matter of this
Agreement. This Agreement supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter of
this Agreement.

7.3. Notices. Any notice, request, instruction or other document required or
permitted to be given hereunder by any party hereto to another party hereto will
be in writing and will be given to such party at its address set forth below, or
to such other address as the party to whom notice is to be given may provide in
a written notice (delivered in accordance with the provisions of this
Section 7.3) to the party giving such notice.

If to the Company, to:

KSTA Holdings, Inc.

c/o Kohlberg & Company

111 Radio Circle

Mt. Kisco, NY 10549

Attn: Mr. Gordon H. Woodward

Facsimile: (914) 241-1143

 

-28-



--------------------------------------------------------------------------------

with a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110-2624

Attn: Daniel S. Evans, Esq.

Facsimile: (617) 951-7050

If to any Kohlberg Holder, to such Holder:

KSTA Holdings, Inc.

c/o Kohlberg Management IV, L.L.C.

111 Radio Circle

Mt. Kisco, NY 10549

Attn: Mr. Gordon H. Woodward

Facsimile: (914) 241-1143

with a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110-2624

Attn: Daniel S. Evans, Esq.

Facsimile: (617) 951-7050

If to Co-Investment Partners, L.P., to such Holder:

Co-Investment Partners, L.P.

c/o Lexington Partners, Inc.

660 Madison Avenue

New York, NY 10021

Attn: David Outcalt

Facsimile: (212) 754-1494

with a copy to:

Kramer Levin Naftalis & Frankel LLP

919 Third Avenue

New York, NY 10022-3852

Attn:

Facsimile: (212) 715-9465

If to any other Co-Investor Holder or Management Holder, to it at the address
set forth in the stock record book of the Company.

Each such notice, request or other communication will be effective (i) if given
by certified mail, on the third Business Day after such communication is
deposited in the mails with certified postage prepaid addressed as aforesaid,
(ii) one Business Day after being furnished to a nationally recognized overnight
courier for next Business Day delivery, and (iii) on the date sent if sent by
electronic facsimile transmission, receipt confirmed.

 

-29-



--------------------------------------------------------------------------------

7.4. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of this Agreement, including any such
provision, in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder will be enforceable to the fullest extent
permitted by law.

7.5. Termination. Except as limited by Section 7.7.2, this Agreement may be
terminated at any time by an instrument in writing signed by the Company, the
Majority Kohlberg Holders and the Majority Co-Investor Holders.

7.6. Successors, Assigns and Transferees. The provisions of this Agreement will
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, successors and Permitted Transferees. Except as expressly
contemplated hereby, neither this Agreement nor any provision hereof will be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and Permitted
Transferees. Upon the assignment by any Institutional Holder of all or any
portion of its interest in any Shares to any other Person, and the assumption by
such assignee of the obligations hereunder with respect to such assigned
interest, such Institutional Holder shall thereupon be unconditionally released
from any and all obligations hereunder with respect to such assigned interest
and such Person, unless otherwise party to this Agreement, shall become an
“Other Holder” hereunder. In the event that this Company shall merge with and
into Stanadyne Automotive Holding Corp., with Stanadyne Automotive Holding Corp.
being the surviving entity, this Agreement shall become the Stockholders
Agreement of Stanadyne Automotive Holding Corp., and thereafter all references
to the Company hereunder deemed to be references to Stanadyne Automotive Holding
Corp.

7.7. Amendments; Waivers.

7.7.1. No failure or delay on the part of any party in exercising any right,
power or privilege hereunder will operate as a waiver thereof, nor will any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided will be cumulative and not exclusive of any rights or
remedies provided by law.

7.7.2. This Agreement may be amended, modified, extended or terminated, and the
provisions hereof may be waived, only by an agreement in writing signed by the
Majority Kohlberg Holders; provided, however, that (a) the consent of the
Majority Management Holders shall be required for any amendment, modification,
extension, termination or waiver which has a material adverse effect on the
rights of the Management Holders as such under this Agreement and (b) the
consent of the Majority Co-Investor Holders shall be required for any amendment,
modification, extension or waiver which has a material adverse effect on the
rights of the Co-Investor Holders as such under this Agreement and for any
termination of this Agreement. Notwithstanding

 

-30-



--------------------------------------------------------------------------------

the foregoing, this Agreement may be amended by the Company with the consent of
the Majority Kohlberg Holders (i) to join any officer, director or employee of,
or consultant or advisor to, the Company or any Affiliate of the Company who
holds or will hold Common Stock or Options to this Agreement as a “Management
Holder,” (ii) to join any Permitted Transferee of a Co-Investor Holder to this
Agreement as a “Co-Investor Holder,” (iii) to join any Permitted Transferee of a
Management Holder to this Agreement as a “Management Holder,” (iv) to join any
Permitted Transferee of any Kohlberg Holder to this Agreement as an
“Kohlberg Holder,” (v) to join any Person issued New Shares in accordance with
the terms and conditions hereof as an “Other Holder” or “Management Holder”, as
the case may be, and (vi) to restate this Agreement in accordance with the terms
and provisions of the last sentence of Section 7.6 in the event of a merger of
this Company with and into Stanadyne Automotive Holding Corp.

7.8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be an original with the same effect as if the signatures
thereto and hereto were upon the same instrument.

7.9. Remedies. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties will without posting a bond be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, and each party
hereby consents to the entry thereof.

7.10. Legal Prohibitions. To the extent that the exercise, right or the
performance of any obligation by any Holder under this Agreement is prohibited
by law, such Holder and the other parties hereto agree to use all reasonable
efforts to achieve reasonable and lawful alternative arrangements designed to
provide such Holder or such other parties, as the case may be, the economic
benefit from the exercise of such right or the performance of such obligation.

7.11. Successor Shares. Whenever any Holder becomes the record or beneficial
owner of additional Shares, such Shares will be subject to all of the terms and
conditions of this Agreement. Any securities issued in exchange for, as a
dividend for or otherwise in respect of Shares are subject to the terms and
conditions of this Agreement as Shares.

7.12. Certain Interpretive Matters. No provision of this Agreement will be
interpreted in favor of, or against, any of the parties hereto by reason of the
extent to which any such party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof.

7.13. Applicable Law. This Agreement will be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
regard to the conflict or choice of laws rules of any jurisdiction that would
cause the application of the domestic substantive laws of any jurisdiction other
than the State of Delaware.

 

-31-



--------------------------------------------------------------------------------

7.14. Consent to Jurisdiction. Each party:

(a) irrevocably submits to the exclusive jurisdiction of the state courts of the
State of Delaware or the United States District Courts for the District of
Delaware for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement or the subject matter hereof or in any way
connected to the Company and agrees that any such proceeding shall be brought or
maintained only in such courts and that such party will not cause any such
proceeding to be brought or maintained in any forum other than one of the
above-named courts;

(b) to the extent not prohibited by applicable law, waives and agrees not to
assert, by way of motion, as a defense or otherwise, in any such proceeding
brought in any of the above-named courts, any claim that such party is not
subject personally to the jurisdiction of such court, that such party’s property
is exempt or immune from attachment or execution, that such proceeding is
brought in an inconvenient forum, that the venue of such proceeding is improper,
or that this Agreement or the subject matter hereof may not be enforced in or by
such court; and

(c) to the extent not prohibited by applicable law, consents to service of
process in any such proceeding in any manner permitted by the laws of the State
of Delaware, agrees that service of process by registered or certified mail,
return receipt requested, at the address specified pursuant to Section 7.3 is
reasonably calculated to give actual notice, and waives and agrees not to assert
by way of motion, as a defense or otherwise, in any such proceeding any claim
that service of process made in accordance with this paragraph does not
constitute good and sufficient service of process.

7.15. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY WAIVES, AND COVENANTS THAT SUCH PARTY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH THE
DEALINGS OF ANY PARTY IN CONNECTION WITH ANY OF THE ABOVE, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT OR OTHERWISE.
EACH PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7.15 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF
THEIR RIGHTS TO TRIAL BY JURY.

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY:   KSTA HOLDINGS, INC.   By:  

/s/ Gordon Woodward

  Name:   Gordon Woodward   Title:   President



--------------------------------------------------------------------------------

KOHLBERG HOLDERS:   KOHLBERG INVESTORS IV, L.P.   By:   Kohlberg Management IV,
L.L.C.,     its general partner   By:  

/s/ Gordon Woodward

  Name:   Gordon Woodward   Title:   Authorized Member Manager

 

  KOHLBERG TE INVESTORS IV, L.P.   By:   Kohlberg Management IV, L.L.C.,     its
general partner   By:  

/s/ Gordon Woodward

  Name:   Gordon Woodward   Title:   Authorized Member Manager

 

  KOHLBERG OFFSHORE INVESTORS IV, L.P.   By:   Kohlberg Management IV, L.L.C.,  
  its general partner   By:  

/s/ Gordon Woodward

  Name:   Gordon Woodward   Title:   Authorized Member Manager

 

  KOHLBERG PARTNERS IV, L.P.   By:   Kohlberg Management IV, L.L.C.,     its
general partner   By:  

/s/ Gordon Woodward

  Name:   Gordon Woodward   Title:   Authorized Member Manager



--------------------------------------------------------------------------------

CO-INVESTOR HOLDERS:   CO-INVESTMENT PARTNERS, L.P.   By:   CIP Partners, LLC,
its general partner   By:  

/s/ David B. Outcalt

  Name:   David B. Outcalt   Title:   Managing Member



--------------------------------------------------------------------------------

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:   Babson Capital Management LLC
As Investment Adviser By:  

/s/ Robert M. Shettle

Name:   Robert M. Shettle Title:   Managing Director



--------------------------------------------------------------------------------

TOWER SQUARE CAPITAL PARTNERS L.P. By:   Babson Capital Management LLC As
Investment Manager By:  

/s/ Robert M. Shettle

Name:   Robert M. Shettle Title:   Managing Director



--------------------------------------------------------------------------------

NATIONAL CITY EQUITY PARTNERS, LLC By:   National City Equity Partners, LLC By:
 

/s/ Todd S. McCuaig

Name:   Todd S. McCuaig Title:   General Partner



--------------------------------------------------------------------------------

HAMILTON LANE PRIVATE EQUITY FUND V L.P By:   HL General Partner V Limited By:  

/s/ Mario L. Giannini

Name:   Mario L. Giannini Title:   Director



--------------------------------------------------------------------------------

WILTON PRIVATE EQUITY FUND, LLC By: Wilton Asset Management, LLC, its Manager
By:  

/s/ Holly A. Lissner

Name:   Holly A. Lissner Title:   Secretary, Wilton Asset Management



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, As Trustee for the Dupont Pension Trust By:
 

/s/ Joette T. Levine

Name:   Joette T. Levine Title:   Vice President



--------------------------------------------------------------------------------

ANTARES CAPITAL By:  

/s/ Chester R. Zara

Name:   Chester R. Zara Title:   Director



--------------------------------------------------------------------------------

JAMES WIGGINS By:  

/s/ James Wiggins

Name:   James Wiggins



--------------------------------------------------------------------------------

MANAGEMENT HOLDERS:



--------------------------------------------------------------------------------

Schedule I

Common Stock and Option Holdings as of the Closing Date

 

Stockholder

   Number of Shares    Options

Kohlberg Investors IV, L.P.

   19,553,524   

c/o Kolhberg Management IV, L.L.C.

     

111 Radio Circle

     

Mount Kisco, New York 10549

     

Kohlberg TE Investors IV, L.P.

   23,482,259   

c/o Kolhberg Management IV, L.L.C.

     

111 Radio Circle

     

Mount Kisco, New York 10549

     

Kohlberg Offshore Investors IV, L.P.

   1,788,613   

c/o Kolhberg Management IV, L.L.C.

     

111 Radio Circle

     

Mount Kisco, New York 10549

     

Kohlberg Partners IV, L.P.

   15,175,605   

c/o Kolhberg Management IV, L.L.C.

     

111 Radio Circle

     

Mount Kisco, New York 10549

     

Co-Investment Partners, L.P.

   20,000,000   

c/o Lexington Partners, Inc.

     

660 Madison Avenue

     

New York, NY 10021

     

Massachusetts Mutual Life

   4,000,000   

Insurance Company

     

15 Main Street

     

Springfield, MA 01115-0001

     

Tower Square Capital Partners L.P.

   1,000,000   

15 Main Street

     

Springfield, MA 01115-0001

     

National City Equity Partners, LLC

   5,000,000   

1965 East Sixth Street Suite 1010

     

Cleveland, OH 44114

     

Hamilton Lane Private Equity Fund V L.P

   5,000,000   

Hamilton Lane Advisors

     

One Belmont Avenue, 9th Floor

     

Bala Cynwyd, PA 19004

     



--------------------------------------------------------------------------------

Wilton Private Equity Fund, LLC

   1,400,000   

[Address]

     

DuPont Pension Trust

   3,600,000   

[Address]

     

Antares Capital

   500,000   

[Address]

     

James Wiggins

   500,000   

c/o Kolhberg & Company

     

111 Radio Circle

     

Mount Kisco, New York 10549

     

Management

     

William D. Gurley

   855,000   

William W. Kelly

   700,000   

Leon P. Janik

   400,000   

Stephen S. Langin

   400,000   

Robert L. Dayton

   60,000   

Mark S. Cavanaugh

   50,000   

Joseph J. Paganini

   280,000   

Kevin R. Smith

   50,000   

Henry E. Goetsch

   55,000   

Michael J. O’Brien

   50,000   

Francis Dehaussy

   60,000   

William Fuge

   70,000   

Robert N. Bentley

   50,000   



--------------------------------------------------------------------------------

Bobby Russell Ipock

   50,000   

Russell J. Otten

   75,000   

Richard G. Pasqualone

   200,000   

Raymond Grigg

   50,000   

Douglas L. Mattson

   50,000   

Kathleen C. Golas

   70,000   

Louis G. Stevens

   50,000   

Shawn F. Sullivan

   200,000   

Ram Prasad

   75,000   

Michael Mayer

   50,000   

Dwarak Parvatam

   50,000   